Title: To James Madison from Joseph Pulis, 16 June 1807
From: Pulis, Joseph
To: Madison, James



Monsieur
A Malte le 16: Juin 1807

C’est par le devoir de ma charge, que je m’empresse de faire part a Votre Excellence de la quantité des batiments Nationneau, que les Corsaires Englois amenent en ce Port, dont l’etat que je vous soumets ci joint, donnera le detail circonstancié de ceux arrêtés jusques à ce jour.  L’interest, que je prends en faveur de la prompte diffinition de la cause d’un châqu un de ces Navires dans cette Vice-Amirauté Angloise m’engage à substittuer mes soins pour qu’ils soyent jugés sans rètard.  Vous observerès par le susdit êtat que quelques uns ont êté condamnés corps & biens, parceque leur départ êtoit des Ports ennemis de L’Angleterre & la destination de mêmme outre celà le Capitaines qui ont perdù leurs bâtiments & leurs effetts sont encore obligés de payer le fraix juridiques occasiones par leur arrêtement.  Et pour le reste des Navires, dont le sort n’est pâs encore decidé, je me résérve de donner en son tems une exacte rélation de suiy, pourque Votre Excelence soit parfaittement instruite de ce qui se passe; & Je ne laisserais pas de rendre aux Capitaines tous les soins possibles dans la circonstance; oû ils se trouvent  En attendant je désire aussi les occasions de vous témoigner mon exactitude en tout ce qui pourra régarder l’accomplissement de vos ordres, vous assurant toujours des sentiments d’estime, & distinction avec la quels je suis, De Votre Excelence Le très humble & Très Obt: Servr.

Joseph Pulis

